United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    October 15, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 03-11114
                              Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

NELSON SANDOVAL HERNANDEZ,
ADRIANA TERESA SANCHEZ GUTIERREZ,

                                          Defendants-Appellants.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                         USDC No. 3:02-CR-396-M-5
                           --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges

PER CURIAM:*

      Nelson Sandoval Hernandez (Hernandez) appeals his conviction

for conspiring to possess over five kilograms of cocaine with the

intent    to   distribute,    while   Adriana   Teresa   Sanchez   Gutierrez

(Gutierrez) appeals her convictions for the same drug conspiracy

and   for   conspiring   to   launder   monetary   instruments     with    the

proceeds of the drug conspiracy.           Gutierrez contends that the

evidence was insufficient to support either of her convictions.

After reviewing the record and the arguments of counsel, we hold

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 03-11114
                                        -2-

that a rational trier of fact could have found that the evidence

established      the   essential    elements   of    the   offenses     beyond    a

reasonable doubt.

     Gutierrez and Hernandez also contend that the district court

erred in denying their challenge to the jury panel, which was made

pursuant   to    Batson   v.   Kentucky,    476     U.S.   79    (1986).   Their

conclusional assertion that the Government’s proffered race-neutral

reasons    for     striking    minority     jurors     were       pretextual     is

insufficient to overcome the deference given to the district

court’s decision to accept those explanations.                  See United States

v. De La Rosa, 911 F.2d 985, 991 (5th Cir. 1990).                The judgments of

conviction are AFFIRMED.